 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10          KENNETH AMMONS,
                                                             CASE NO. 3:19-cv-5028-RBL-JRC
11                                Plaintiff,
                                                             ORDER TO SHOW CAUSE WHY
12                 v.                                        PERSONAL SERVICE SHOULD
                                                             NOT BE EFFECTED
13          SCOTT LIGHT, et al.,

14                                Defendants.

15

16          This 42 U.S.C. § 1983 civil rights matter has been referred to the undersigned Magistrate

17 Judge pursuant to 28 U.S.C. §§ 636(b)(1)(A) and (B) and Local Magistrate Judge Rules MJR 1,

18 MJR 3, and MJR 4. Plaintiff proceeds pro se and in forma pauperis. See Dkts. 5, 8.

19          On April 18, 2019, this Court directed service of plaintiff’s complaint on 18 named

20 defendants, including the Department of Corrections (“DOC”). See Dkt. 9. The Court directed

21 that each defendant be sent a waiver of service and instructed that defendants who failed to

22 waive service within 30 days would be personally served, at their own expense. See Dkt. 9, at 2.

23          Although most of the defendants timely returned service waivers, defendant DOC failed

24 to do so. No attorney has entered an appearance for defendant DOC, either.

     ORDER TO SHOW CAUSE WHY PERSONAL
     SERVICE SHOULD NOT BE EFFECTED - 1
 1         The Court has no jurisdiction over defendant DOC until it has been properly served under

 2 Federal Rule of Civil Procedure 4. Direct Mail Specialists, Inc. v. Eclat Computerized Techs.,

 3 Inc., 840 F.2d 685, 688 (9th Cir. 1988). Under Rule 4(c)(2), the Court may order that service be

 4 made by a United States marshal. However, in this district, the marshals do not attempt personal

 5 service upon a defendant unless mail service is unavailing. See Local Rule 4(c).

 6         As such, the Court ORDERS defendant DOC to show cause by June 21, 2019, why it

 7 should not be personally served at its own expense for failure to file a service waiver. Defendant

 8 DOC may satisfy this show-cause order by filing a waiver and by having counsel enter a notice

 9 of appearance on its behalf and indicate whether it joins in any pleadings or pending motions.

10         Dated this 5th day of June, 2019.

11

12

13
                                                        A
                                                        J. Richard Creatura
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE WHY PERSONAL
     SERVICE SHOULD NOT BE EFFECTED - 2
